DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2021 has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 4 June 2020 and not repeated herein is overcome and hereby withdrawn. 

Claim Objections
Claims 14 and 25 are objected to because of the following informalities: 
Claims 14 and 25 each recite the term “the coating” however claim 1 from which claims 14 and 25 depend recites “a coated layer” and not a coating.  While it is understood that the coating recited in claim 14 and 25 is referring to the coated layer of . Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, 9-14, 16, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Babcock et al., US 2014/0193474 (“Babcock ‘474”)(previously cited).  The Heath Encyclopedia website published online by the University of Rochester Medical Center at https://www.urmc.rochester.edu/encyclopedia/
content.aspx?Contenttypeid=167&contentid=bicarbonate (“Rochester”) is relied upon as an evidentiary reference for claim 20 (previously cited).
Regarding claims 1, 9, and 13, Babcock ‘474 discloses a medical device which may be, inter alia, a catheter (i.e. an insertable medical article) wherein the medical device comprises a first coating formed from a first coating composition and a second coating formed from a second coating composition [abstract, 0002, 0004, 0129, Claim 1].  The second coating is formed by applying the second coating onto the first coating 
The second coating composition comprises an acrylic acid polymer, an acrylamide copolymer comprising at least one photoreactive group, and a crosslinker comprising two photoreactive groups [abstract, 0004-0006, 0010, 0023-0026].  The acrylic acid polymer, acrylamide copolymer comprising at least one photoreactive group, and crosslinker comprising two photoreactive groups of the second coating composition respectively read on the first polymer, second polymer and crosslinking agent recited in claim 1. 
The weight ratio of acrylic acid polymer to acrylamide copolymer ranges from approximately 2:1 to approximately 1:2 [0026, claim 5].  Babcock ‘474 teaches examples of the composition wherein the crosslinker is present in amount of about 0.5 wt% [0197-0200].  Taking into consideration that the second coating composition is not required to comprise any additional components and only 0.5 wt% of the crosslinker, Babcock ‘474 reasonably teaches a second coating composition comprising from about 33.3 to about 66.6 wt% of the acrylic acid polymer and from about 33.3 to about 66.6 wt% of the acrylamide copolymer.  As such, the ranges of amount taught by Babcock ‘474 overlap, and therefore render obvious, the ranges of amounts recited in claim 1 (see MPEP 2144.05).  The about 0.5 wt% of crosslinking agent taught by Babcock ‘474 reads on the limitation of claim 9.
Regarding claim 2, the acrylic acid polymer has a molecular weight of 150 kDa or greater [0073].
Regarding claim 3,
Regarding claim 4, the polyacrylamide copolymer may comprise AMPS and poly(ethylene glycol) monomers [0076].
Regarding claim 6, since essentially any polymer resin is polydisperse (i.e. contains a variety of molecular weight species), the polyacrylamide copolymer component of the second coating composition would necessarily comprise a fraction having a molecular weight that is different from another fraction. One molecular weight fraction would read on the third polymer recited in claim 6. Given that the teachings of Babcock ‘474 encompasses embodiments in which the polyacrylamide copolymer is present in an amount which is less than the acrylic acid polymer, the polyacrylamide copolymer component undoubtedly comprise two fractions which are each present in an amount that is lesser than the other and therefore read on the limitation of claim 6. 
Regarding claims 10 and 11, the crosslinker may be the same as claimed crosslinker (d) [0098, 0189-0190].
Regarding claim 12, the disclosed medical may be formed from PEEK, PEBAX, or HDPE [0028].
Regarding claim 14, Babcock ‘474 teaches that the device may release less than 20,000 particle having a size of greater than 10 micron in size per 600 mm2 per ASTM F2394 [0081] which encompasses, and therefore renders obvious, the claimed range.
Regarding claim 16, Babcock ‘474 teaches applying the coating as a coating solution (i.e. as a liquid).  While modified Babcock ’474 is silent regarding the pH of the coating solution, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  
Therefore, absent objective evidence of criticality regarding the presently claimed pH of the liquid coating and given that the catheter of modified Babcock ‘474 meets the requirements of the claimed medical device, modified Babcock ‘474 meets the requirements of the present claim.
Regarding claim 20, the disclosed catheter is designed to be in contact with blood [0083, 0180].  Rochester serves as evidence that blood comprises both bicarbonate ions as well as sodium ions (page 1 – under “What is this test”).  As such, Babcock ‘474 reasonably teaches contacting the catheter in contact with a liquid composition comprising sodium bicarbonate as claimed.
Regarding claims 21 and 22, the top layer may have a thickness of from 100 nm to about 5.0 µm [0056].
Regarding claim 23, since the acrylic acid polymer may be a homopolymer it may comprise 100 mol% acrylic acid.
Regarding claim 24, Babcock ‘474 discloses an example of the acrylamide copolymer which comprises 93.6 mol% of acrylamide [0185-0186].
Regarding claim 25, since the acrylic acid polymer of the disclosed top coating composition may comprise up to about 66.6 wt% of the coating composition it may be 
Regarding claim 26, as is described above for claims 1, 3, 23, and 24. As such, the coated medical device disclosed by Babcock ‘474 meets all the limitations of claim 

Claims 1-4, 6, 9-14, 16, 20, 21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Babcock et al., US 2013/0197433 (“Babcock ‘433”) in view of Rooijmans, US 2010/0198168 (“Rooijmans”)(both references previously cited).  Rochester is relied upon as an evidentiary reference for claim 20.
Regarding claims 1, 9, 10, and 11, Babcock ’433 discloses a catheter comprising surface having a hydrophilic lubricious coating disposed thereon [abstract, 0002, 0024, 0031, 0082, 0083].  The coating comprises a first coating layer which has a second coating layer disposed thereon [abstract, 0004-0006, 0024, claim 1]. The surface of the first coating layer reads on the claimed article surface.
  The second coating layer is formed from a composition comprising a polyvinylpyrrolidone derivatized with a photoreactive group; a crosslinking agent comprising at least two photoreactive groups, and a polymer comprising polyacrylamide wherein the polymer comprises photoreactive groups [abstract, 0028-0030].  Babcock ‘433 teaches an example of the second coating layer which is formed form a second layer coating composition comprising about 49.75 wt% of polyvinylpyrrolidone comprising photoreactive groups (photo-PVP), about 49.75 wt% of N-Acetylated poly[acrylamide-co-sodium-2-acrylamido-2-methylpropanesulfonate-co-N-methoxybenzamido)propyl)methacrylamide]-co-methoxypoly(ethylene glycol)1000 
Babcock ‘433 is silent regarding the second layer coating composition comprising an acrylic acid polymer.  
Rooijmans discloses a hydrophilic lubricious coating for medical device comprising a hydrophilic polymer [abstract, 0001, 0036-0040, 0051].  Rooijmans teaches incorporating a polyelectrolyte into the composition of the coating in order to improve the dry-out time of the coating [0029].  The polyelectrolyte may be, inter alia, an acrylic acid polymer [0033]. Rooijmans teaches that the polyelectrolyte is added to the hydrophilic coating composition in amounts of from 1 to 90 wt% [0035].
Babcock ‘433 and Rooijmans are both directed towards hydrophilic lubricious coating for medical devices.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified that the second layer coating composition of Babcock ‘433 by incorporating from 1 to 90 wt% of an acrylic acid polymer as taught by Rooijmans with the expectation of improving the dry-out time of the coating.  The teachings of modified Babcock ‘433 encompass a catheter comprising a coating formed from a composition in which 1 to 90wt% of an acrylic acid polymer is added to a composition comprising about 49.75 wt% of photo-PVP, about 49.75 wt% PA-BBA-AMPS-PEG, and about 0.5 wt% sodium bis(4-benzoylphenyl)phosphate.  
The PA-BBA-AMPS-PEG and 0.5 wt% sodium bis(4-benzoylphenyl)phosphate of the second layer coating composition of the catheter of modified Babcock ‘433 would have respectively read on the second polymer and crosslinking agent comprising at 
The amounts of PA-BBA-AMPS-PEG, acrylic acid polymer, and sodium bis(4-benzoylphenyl)phosphate would have overlapped or encompassed, and therefore rendered obvious the ranges of amounts recited in claims 1 and 9.
Regarding claim 2, Rooijmans teaches that the polyelectrolyte has molecular weight of at least 150 kDa [0031] in order to reduce migrateability.
Regarding claims 3 and 23, Rooijmans teaches that the acrylic acid polymer polyelectrolyte may be an acrylic acid homopolymer [0033]. 
Regarding claim 4, the N-Acetylated poly[acrylamide-co-sodium-2-acrylamido-2-methylpropanesulfonate-co-N-methoxybenzamido)propyle)methacrylamide]-co-methoxypoly(ethylene glycol)1000 monoacrylate (PA-BBA-AMPS-PEG) of the coating taught by modified Babcock ‘433 comprises both 2-acrylamido-2-methylpropanesulfonate and polyethylene glycol units.
Regarding claim 6, since essentially any polymer resin is polydisperse (i.e. contains a variety of molecular weight species), the polymer comprising polyacrylamide of the second coating composition would necessarily comprise a fraction having a molecular weight that is different from another fraction. One molecular weight fraction would read on the third polymer recited in claim 6. Given that the selection of what size fraction reads on the third polymer is arbitrary, then the polyacrylamide copolymer 
Regarding claim 12, the catheter may be formed from PEEK, PEBAX or HDPE [0080].
Regarding claim 13, the catheter taught by modified Babcock ‘433 reads on the claimed catheter.
Regarding claim 14, Babcock ‘433 teaches that the coating releases less than 70,000 particles having a size greater than 10 µm per ASTM F2394 standard [0033, 0106] which renders obvious the claimed range.
Regarding claim 16, Babcock ‘433 teaches applying the coating as a coating solution (i.e. as a liquid).  While modified Babcock ’433 is silent regarding the pH of the coating solution, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Further, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (see MPEP 2113).
Therefore, absent objective evidence of criticality regarding the presently claimed pH of the liquid coating and given that the catheter of modified Babcock ‘433 meets the limitations of the claimed medical device, modified Babcock ‘433 meets the requirements of the present claim.
Regarding claim 20, Babcock ‘433 teaches that the catheter may be an intravenous catheter [0083]. It is evident that intravenous catheter come into contact with blood.  Rochester serves as evidence that blood comprises both sodium ions and bicarbonate ions (page 1 – under “What is this test”). As such, modified Babcock ‘433 reasonably teaches contacting the catheter with a liquid composition comprising sodium bicarbonate as claimed.
Regarding claim 21, Babcock ‘433 teaches that thickness of the combination of the first and second coating layers may range from about 100 nm to about 3,000 nm [0024].  As such, it is evident that modified Babcock teaches a second coating layer which has a thickness which falls within the claimed range.  
Regarding claim 24, Babcock ‘433 teaches example of the PA-BBA-AMPS-PEG of the second coating layer which comprises 93.6 mol% of acrylamide units [0087]. 
Regarding claim 25, given that Rooijmans teaches that the acrylic acid polymer polyelectrolyte is added to the hydrophilic coating composition in amounts of from 1 to 90 wt% [0053], the teachings of modified Babcock ‘433 encompass embodiments in which the acrylic acid polymer is the primary polymer in the coating.
Regarding claim 26, as is described above for claims 1, 3, 23, and 24, the coated medical device disclosed by modified Babcock ‘433 meets all the limitations of claim 26.

Claims XXX are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood et al., US 2013/0261566 (“Lockwood”)(newly cited) in view of Rooijmans
Regarding claims 1, 9, and 13, Lockwood discloses a medical device the surface of which is coated with a single layer coating formed from a coating composition comprising a visualization moiety, a hydrophilic polymer comprising photoreactive pendant groups and a crosslinking agent comprising two photoreactive groups [abstract, 0011, 0015, 0017, 0036, 0072, 0078, 0079, 0090, 0135].  The hydrophilic polymer comprising photoreactive pendant groups may be polyacrylamide copolymer which reads on the claimed second polymer [0070, 0097, 0111].  The crosslinking agent comprising two photoreactive groups reads on the claimed cross-linking agent.
The components of the coating composition are dissolved in a solvent to form a liquid coating composition wherein the hydrophilic polymer is present in amount of from about 1 to about 50 % (w/v) and the crosslinking agent is present in an amount of from about 0.01 to about 5%(w/v) [0061, 0062, 0070, 0072, 0099, 0112].  The dried coating formed from the liquid coating composition may comprise a low as about 0.25 wt% of the visualization moiety [0067].  The coating composition is not required to comprise any additional components. As such, Lockwood teaches a coating the total solid content of which may comprise about 99.74 wt% of the hydrophilic polymer.  The coating composition may comprise one or more other polymers [0112].
Lockwood is silent regarding the coating layer comprising an acrylic acid polymer.  However, Lockwood teaches turning to US 2010/0198168 (i.e. Rooijmans) for additional associated reagent and coatings.
Rooijmans discloses a hydrophilic lubricious coating for medical devices comprising a hydrophilic polymer [abstract, 0001, 0036-0040, 0051].  Rooijmans teaches incorporating a polyelectrolyte into the composition of the coating in order to inter alia, an acrylic acid polymer [0033]. Rooijmans teaches that the polyelectrolyte is added to the hydrophilic coating composition in amounts of from 1 to 90 wt% [0035].
Lockwood and Rooijmans are both directed towards hydrophilic coatings for medical devices. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified that the coating composition of Lockwood by incorporating from 1 to 90 wt% of an acrylic acid polymer as taught by Rooijmans with the expectation of improving the dry-out time of the coating. The teachings of modified Lockwood would have encompassed a catheter comprising a coating formed from a composition in which 1 to 90wt% of an acrylic acid polymer is added to a composition comprising up to about 99.74wt% of a hydrophilic polyacrylamide polymer comprising photoreactive pendant groups. The acrylic acid polymer of the resulting coating would have read on the claimed first polymer.  The crosslinking agent, hydrophilic polyacrylamide polymer comprising photoreactive pendant groups and the acrylic acid polymer of the resulting coating would have been present in amount which overlap or encompass, and therefore render obvious, those recited in claims 1 and 9 (see MPEP 2144.05).
Regarding claim 2, Rooijmans teaches that the polyelectrolyte has molecular weight of at least 150 kDa [0031] in order to reduce migrateability.
Regarding claims 3 and 23, Rooijmans teaches that the acrylic acid polymer polyelectrolyte may be an acrylic acid homopolymer [0033]. 
Regarding claims 10 and 11, 
Regarding claim 12, Lockwood teaches that the medical device may be made from PEBAX [0030].
Regarding claim 14, it is noted the coating of the medical device of modified Lockwood would have been substantially identical to the device claimed and disclosed by Applicant in terms of the species and amounts of polymers and crosslinker in the coating as well as in terms of being photocrosslinked.  Additionally, Lockwood teaches that particles in the composition are entrained and are held in the coating even after soaking in water for an extended period of time [0010, 0114].  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the coating of the medical device of modified Lockwood would have intrinsically exhibited the property recited in claim 14 (see MPEP 2112V).
Regarding claim 16, as is noted above, Lockwood teaches applying the coating as a coating solution (i.e. as a liquid).  While modified Lockwood is silent regarding the pH of the coating solution, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Further, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (see MPEP 2113).
Therefore, absent objective evidence of criticality regarding the presently claimed pH of the liquid coating and given that the catheter of modified Lockwood meets the 
Regarding claim 20, Lockwood teaches that the catheter may be a hemodialysis catheter [0036]. It is evident that intravenous catheter come into contact with blood.  Rochester serves as evidence that blood comprises both sodium ions and bicarbonate ions (page 1 – under “What is this test”). As such, modified Lockwood reasonably teaches contacting the catheter with a liquid composition comprising sodium bicarbonate as claimed.
Regarding claims 21 and 22, Lockwood teaches that the coating may have a thickness of form 0.2 to about 5 µm the dried state [0093].
Regarding claim 25, given that Rooijmans teaches that the acrylic acid polymer polyelectrolyte is added to the hydrophilic coating composition in amounts of from 1 to 90 wt% [0053], the teachings of modified Lockwood encompass embodiments in which the acrylic acid polymer is the primary polymer in the coating.
Regarding claim 27, Lockwood teaches that the medical device may have a single coating layer [0090] and thus reasonably teaches a medical article which is the same as that claimed.
Allowable Subject Matter
Claim 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest applied prior art of record is described above.  The closest prior art of record does not reasonably teach or suggest a coating comprising a combination of the 

Response to Arguments
Applicant's arguments filed 3 November 2020 have been fully considered but they are not persuasive. 
On pages 7 and 8 of the remarks Applicant asserts that neither the claims nor the specification allows for an interpretation of the claimed article to include articles in which the claimed coating composition is applied to pre-coated surface.  Applicant supports this position by referring to a number of recitations in the instant specification which indicate that the coating can be present as a single layer or can be formed without a primer.  However, the recitations cited by Applicant each indicate that the claimed coating can be present as a single layer or without a primer. As such, the recitations cited by Applicant do not indicate that the claimed coating is required to be present as a single layer or without a primer. Therefore, in light of Applicant’s specification, a surface of an article which has been pre-coated with a coating composition may reasonably be interpreted as reading on an article surface as claimed. Additionally, contrary to Applicant’s assertion, the instant specification explicitly discloses that in some embodiments a compound may be disposed on the surface of the substrate to act as a tie layer (see page 18 lines 8-10). Thus, Applicant’s specification actually teaches applying the claimed coating on a pre-coated surface. As such, Applicant’s argument is not found persuasive. The Examiner notes that the language recited in new claim 27 
On pages 7 and 8 of the remarks Applicant asserts that during examination of the claimed the interpretation of claim terms is in part to be informed by the prosecution history.  In support of this assertion Applicant cited MPEP 2111.  The Examiner disagrees with this assertion.  MPEP 2111 does not indicate that during the examination process the interpretation of claim terms is informed by the prosecution history. On the contrary, MPEP 2111 establishes that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  Regard prosecution history, MPEP 2111 only indicates that during court proceedings involving infringement and validity, patented claims are not given the broadest reasonable interpretation but rather the claims are interpreted based on a fully developed prosecution record.  MPEP 2111 goes on to establish that the Patent Office does not interpret claims when examining patent applications in the same manner as the courts.  Thus, Applicant’s argument that the Examiner’s interpretation of the claims is unreasonable in light of the prosecution history is not found persuasive.
Applicant’s argument on page 9 of the remarks regarding the previous grounds of rejection of claims 5, 7, and 8 is moot in light of the above indicated allowable subject matter.  Regarding claim 6, the Examiner notes that claim 6 has not been amended and does not depend from amended claim 5.  Additionally, claim 6 does not recite any amounts as asserted by Applicant. For this reason, the Examiner maintains that the interpretation of different molecular weight fractions of a given polymer component as reading on a generic second and third polymer is reasonable and proper. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782